Exhibit 10.2

UNITED STATES OF AMERICA

DEPARTMENT OF THE TREASURY

COMPTROLLER OF THE CURRENCY

 

In the Matter of:

FSGBank, N.A.

Chattanooga, Tennessee

 

)

)

)

   AA-EC-10-38   

STIPULATION AND CONSENT TO THE ISSUANCE

OF A CONSENT ORDER

WHEREAS, the Comptroller of the Currency of the United States of America
(“Comptroller” or “OCC”) intends to initiate cease and desist proceedings
against FSGBank, N.A., Chattanooga, Tennessee (“Bank”), pursuant to 12 U.S.C.
§ 1818(b), through the issuance of a Notice of Charges, for unsafe and unsound
banking practices relating to, among other issues, management, asset quality and
credit risk management;

WHEREAS, the Bank, in the interest of compliance and cooperation, and without
admitting or denying any wrongdoing, consents to the issuance of a Consent
Order, dated April 28, 2010 (“Order”) by executing this Stipulation and Consent
to the Issuance of a Consent Order;

NOW THEREFORE, the Comptroller, through his authorized representative, and the
Bank, through its duly elected and acting Board of Directors, hereby stipulate
and agree to the following:

ARTICLE I

JURISDICTION

(1) The Bank is a national banking association chartered and examined by the
Comptroller pursuant to the National Bank Act of 1864, as amended, 12 U.S.C. § 1
et seq.

(2) The Comptroller is “the appropriate Federal banking agency” regarding the
Bank, pursuant to 12 U.S.C. §§ 1813(q) and 1818(b).

(3) The Bank is an “insured depository institution” within the meaning of
12 U.S.C. § 1818(b)(1).



--------------------------------------------------------------------------------

ARTICLE II

ACKNOWLEDGMENTS

(1) The Bank acknowledges that said Order shall be deemed an “order issued with
the consent of the depository institution,” as defined in 12 U.S.C.
§ 1818(h)(2), and consents and acknowledges that said Order shall become
effective upon its issuance and shall be fully enforceable by the Comptroller
under the provisions of 12 U.S.C. § 1818. Notwithstanding the absence of
mutuality of obligation, or of consideration, or of a contract, the Comptroller
may enforce any of the commitments or obligations herein undertaken by the Bank
under his supervisory powers, including 12 U.S.C. § 1818, and not as a matter of
contract law. The Bank expressly acknowledges that neither the Bank nor the
Comptroller has any intention to enter into a contract.

(2) The Bank also expressly acknowledges that no officer or employee of the
Comptroller has statutory or other authority to bind the United States, the U.S.
Treasury Department, the Comptroller, or any other federal bank regulatory
agency or entity, or any officer or employee of any of those entities to a
contract affecting the Comptroller’s exercise of his supervisory
responsibilities.

ARTICLE III

WAIVERS

(1) The Bank, by signing this Stipulation and Consent, hereby waives:

 

  (a) the issuance of a Notice of Charges pursuant to 12 U.S.C. § 1818(b);

 

  (b) any and all procedural rights available in connection with the issuance of
the Order;

 

  (c) all rights to a hearing and a final agency decision pursuant to 12 U.S.C.
§ 1818(i) or 12 C.F.R. Part 19;

 

  (d) all rights to seek any type of administrative or judicial review of the
Order; and

 

  (e) any and all rights to challenge or contest the validity of the Order.

 

2



--------------------------------------------------------------------------------

ARTICLE IV

CLOSING PROVISIONS

(1) As a result of this Order:

 

  (a) the Bank is not an “eligible bank” pursuant to 12 C.F.R. § 5.3(g)(4) for
the purposes of 12 C.F.R. Part 5 regarding rules, policies and procedures for
corporate activities, and is not an “eligible bank,” pursuant to the definition
in 12 C.F.R. § 24(e)(4), for the purposes of 12 C.F.R. Part 24 regarding public
welfare investments, unless otherwise informed in writing by the OCC;

 

  (b) the Bank is subject to the limitation of 12 C.F.R. § 5.51(c)(6)(ii) for
the purposes of 12 C.F.R. § 5.51 requiring OCC approval of a change in directors
and senior executive officers, unless otherwise informed in writing by the OCC;
and

 

  (c) the Bank is subject to the limitation on golden parachute and
indemnification payments provided by 12 C.F.R. § 359.1(f)(1)(ii)(C) and 12
C.F.R. § 5.51(c)(6)(ii), unless otherwise informed in writing by the OCC.

(2) The provisions of this Stipulation and Consent shall not inhibit, estop,
bar, or otherwise prevent the Comptroller from taking any other action affecting
the Bank if, at any time, the Comptroller deems it appropriate to do so to
fulfill the responsibilities placed upon him by the several laws of the United
States of America.

IN TESTIMONY WHEREOF, the undersigned, authorized by the Comptroller as his
representative, has hereunto set his hand on behalf of the Comptroller.

 

/s/ Ronald G. Schneck

  

April 28, 2010

   for Henry Fleming    Date    Director, Special Supervision Division      

 

3



--------------------------------------------------------------------------------

IN TESTIMONY WHEREOF, the undersigned, as the duly elected and acting Board of
Directors of the Bank, have hereunto set their hands on behalf of the Bank.

 

/s/ Randall L. Gibson

   

April 28, 2010

  Randall L. Gibson     Date  

/s/ Rodger B. Holley

   

April 28, 2010

  Rodger B. Holley     Date  

/s/ Carol H. Jackson

   

April 28, 2010

  Carol H. Jackson     Date  

/s/ Ralph L. Kendall

   

April 28, 2010

  Ralph L. Kendall     Date  

/s/ D. Ray Marler

   

April 28, 2010

  D. Ray Marler     Date  

 

4